Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/16/2022 has been entered.  Applicant has switched out dependent claims on independent claim 1 and, as this is a new kind of limitation, Examiner has applied new art to these claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It would appear that Applicant is reverting back to an earlier set of dependent claims in the latest amendment; as such, Applicant is reintroducing previously mentioned 112 issues.  Examiner had already mentioned these issues in his Non-Final Rejection dated 2/14/2022 and 7/21/2022.  Please refer back to this Office Action and make the necessary corrections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 8,784,079).
Claim 1:  Becker discloses a peristaltic pump (Figs. 12-13, 37-38), comprising a flexible membrane (3) forming at least one bladder (4) against a support (2), wherein each bladder is provided with one input orifice which admits a fluid to the bladder and one outlet orifice (note input/output near 6/7) which releases the fluid from the bladder; and at least one roller bearing (Fig. 37, Examine noting 41 is an interior roller bearing structure) is configured to rotate about an axis (67) and to apply a compressive force against the at least one bladder, wherein the at least one bladder is formed as open channel (5) against a support and a protruding apex (note peak in center of 4) from the plane of the flexible membrane (Fig. 12).  
Claim 2:  Becker further discloses that the at least one bladder is located at least in part in the path of the roller bearing rotating about an axis (see Figs. 12-13, 37).  
Claim(s) 1-2, 4-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 6,296,460).
Claim 1:  Smith discloses a peristaltic pump (Figs. 2-5), comprising a flexible membrane (90) forming at least one bladder (92,93,94,89) against a support (65,66,67,68), wherein each bladder is provided with one input orifice which admits a fluid to the bladder and one outlet orifice which releases the fluid from the bladder (note associated input/outputs formed at ends of 92,93,94,89); and at least one roller bearing (131/138) is configured to rotate about an axis (Fig. 2) and to apply a compressive force against the at least one bladder, wherein the at least one bladder is formed as open channel against a support (65,66,67,68) and a protruding apex (note central peak of 92,93,94,89) from the plane of the flexible membrane (Fig. 3).
Claim 2:  Smith further discloses that the at least one bladder is located at least in part in the path of the roller bearing rotating about an axis (Fig. 2).  
Claim 4:  Smith further discloses that a plurality of bladders (92,93,94,89) is provided and wherein the bladders are provided with a fluidic pathway (Fig. 5, note pathway connections between bladders; e.g., 81, 84) between the outlet orifice of a first bladder and the input orifice of a second bladder.  
Claim 5:  Smith further discloses that a plurality of bladders is provided (92,93,94,89) and wherein the bladders are provided with a common fluidic pathway from the outlet orifices of the bladders and a common tubes to the input orifices of the bladders (Fig. 5, note pathway connections between bladders; e.g., 81, 84 which form a common connection with ports/tubes 30/31).
Claim 6:  Smith further discloses that the bladders are configured that the
compressive force applied by least one roller bearing against the bladder (as can be appreciated from Fig. 2) increases the flow impedance of the bladder at the position of the roller bearing by 10 to 100-fold (see Fig. 1, Examiner noting that as flow impedence is directly correlated with the degree of opening of the bladder, when the bladder transitions from open to completely closed, the flow impedence will pass through 10 to 100-fold increases, e.g., when the bladder is 1/10th as open, its impedence will have a 10 fold increase).
Claim 7:  Smith further discloses that the bladder has an internal lumen with an aspect ratio of height to width of 0,1 to 1,0 (Examiner notes oblong internal lumen with central dimple which necessarily provides a height/width ratio of less than 1).
Claim 9: Smith further discloses that the least one roller bearing (131, 138) is configured to rotate about an axis perpendicular to the at least one bladder and/or the support.
Claim 10:  Smith further discloses that the roller bearings are formed as a cone (131, 138) and the axis of the roller bearings is provided with the same form or angle as the roller bearings (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,296,460) in view of Rydberg (US 3,152,553).
Claim 8:  Smith discloses a bladder with a shape with an apex angle against which the roller bearing presses and appears to show that the apex angle is between about 45 and about 110 degrees (note protruding bulge which appears around 110 degrees) but is not definite.  However, it is well known in the art for apex angles against which roller bearings press to be between about 45 and 100 degrees, as shown by Rydberg (see Fig. 4 – 90 degrees -- and Fig. 6 – 45 degrees).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a known apex shape as taught by Rydberg into the apparatus of Smith as it involves mere substitution of one known element (apex shape profile) for another with an expectation of success.

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not further disclose or reasonably teach in combination a perfusion device for biological tissue comprising a support and a clamp to fix the biological tissue within a chamber, at least one tapered jet configured to penetrate into the biological tissue and a lid for the chamber characterized in that device further comprises a peristaltic pump according to claim 1 which is in fluid communication with the tapered jet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746